Citation Nr: 1813523	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for vasomotor rhinitis.

2.  Entitlement to an initial compensable rating for deviated nasal septum.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2007 to May 2011. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for vasomotor rhinitis and deviated nasal septum, effective May 28, 2011.


FINDINGS OF FACT

1.  The Veteran's vasomotor rhinitis is shown to be without greater than 50 percent obstruction of the nasal passages or polyps. 

2.  The Veteran's deviated nasal septum is shown to be without obstruction of the nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for vasomotor rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2017).

2.  The criteria for an initial compensable rating for deviated nasal septum have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.4, 4.14, 4.20, 4.97, Diagnostic Code 6502 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II.  Increased Rating

Legal Criteria

Allergic or vasomotor rhinitis is rated under Diagnostic Code 6522.  Under Diagnostic Code 6522, vasomotor rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

Deviated nasal septum is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  A 10 percent rating, the maximum rating under DC 6502, is warranted for greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Legal Analysis

The Veteran seeks an initial compensable rating for his service-connected vasomotor rhinitis and deviated nasal septum.  For the reasons discussed below, the Board finds that a compensable rating is not warranted for either disability.

The Veteran was afforded a VA examination in May 2012.  The examiner noted the Veteran was diagnosed with vasomotor rhinitis and a deviated nasal septum.  On examination, the examiner indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction of one nostril due to rhinitis or his deviated septum.  Permanent hypertrophy and nasal polyps were also absent. 

A June 2011 treatment record showed no evidence of nasal polyps.  In a September 2012 VA treatment record, it was noted that the Veteran had a history of septal deviation and repair.  The physician noted the Veteran claimed his condition had worsened and that he suffered from nasal congestion and had trouble breathing through his nostrils.  The Veteran denied history of allergic rhinitis.  It was noted that the Veteran was taking medication for his congestion.

In his March 2013 notice of disagreement, the Veteran indicated that his nose condition causes him to snore as he is unable to breathe through his nose during sleep.  He stated that the passage ways restrict airflow and it feels like an imbalance of air flow through each side. He also reported that he wakes up with a sore throat every morning. 

The Veteran was afforded another VA examination in May 2015.  The examiner noted that the Veteran was diagnosed with vasomotor rhinitis and deviated nasal septum and claimed to have allergic reactions to dust and pollen due to his nose conditions.  On examination, the examiner indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides of the nostril nor complete obstruction of one nostril due to rhinitis or his deviated septum.  Permanent hypertrophy and nasal polyps were also absent.  Nasal x-rays from May 2015 show no abnormality in the nasal bone. 

The Board finds that the preponderance of the evidence is against a finding for an initial compensable for vasomotor rhinitis and deviated nasal septum.  The pertinent diagnostic code requires nasal obstruction or the existence of polyps for a compensable rating.  The Board acknowledges that the Veteran has described breathing difficulty, nasal congestion, and inability to breathe through his nose on one side.  However, the Board ultimately places more weight on the clinical observations of competent health care providers.  As noted, the objective medical evidence has consistently failed to demonstrate any nasal obstruction or nasal polyps at any time during the appeal period.  See June 2011 VA treatment record; see also May 2012 and March 2015 VA examination reports.  

As such, the Board finds that a preponderance of the evidence is against an initial compensable for vasomotor rhinitis and deviated nasal septum.



ORDER

An initial compensable rating for vasomotor rhinitis is denied.

An initial compensable rating for deviated nasal septum is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


